TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-13-00630-CR



                                    Dylan Shane Caad, Appellant

                                                    v.

                                     The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR2012-502, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                               MEMORANDUM OPINION


                  Dylan Shane Caad, who has not been finally sentenced, filed a notice of appeal

attempting to challenge the district court’s August 20, 2013 order denying his pretrial motion to

suppress evidence.

                  We do not have jurisdiction to review interlocutory orders in a criminal appeal unless

that jurisdiction has been expressly granted by law. Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim.

App. 2014); Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). There is no such grant

for a defendant’s direct appeal of an interlocutory order denying a motion to suppress evidence. See

Dahlem v. State, 322 S.W.3d 685, 690-91 (Tex. App.—Fort Worth 2010, pet. ref’d); see Jenkins

v. State, No. 03-13-00632-CR, 2013 Tex. App. LEXIS 13288, at *2-3 (Tex. App.—Austin Oct. 25,

2013, no pet.).
              Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 43.2(f).




                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 10, 2014

Do Not Publish




                                              2